Order entered October 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01596-CV

                              STEFFANY JACKSON, Appellant

                                               V.

             AMERICAN HOME MORTGAGE SERVICING, INC., Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-02539-2011

                                           ORDER
       We GRANT appellee’s September 26, 2013 unopposed second motion for an extension

of time to file a brief. Appellee shall file its brief on or before October 21, 2013. We caution

appellee that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE